MEMORANDUM **
Lucio Madrigal-Placido appeals the district court’s order denying in part his motion to suppress. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Madrigal-Placido contends the district court erred by declining to suppress evidence of his identity and his immigration file as the fruit of an unlawful traffic stop. As he acknowledges, this contention is foreclosed. See United States v. Del Toro Gudino, 376 F.3d 997, 1001 (9th Cir.2004); United States v. Guzman-Bruno, 27 F.3d 420, 421-22 (9th Cir.1994).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9lh Cir. R. 36-3.